Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent’s neglect of his clients’ interests, his failure to promptly return unearned retainers, and his disregard of the disciplinary investigation warrant an indefinite suspension from the practice of law in Ohio. Cf. Disciplinary Counsel v. Boykin (1998), 82 Ohio St.3d 100, 694 N.E.2d 899; Mahoning Cty. Bar Assn. v. Daniels (1998), 82 Ohio St.3d 5, 693 N.E.2d 764. Respondent is hereby indefinitely suspended from the practice of law in Ohio with his reinstatement conditioned upon his making full restitution with interest at the judgment rate to Stull and Knepp of the retainers he received. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.